     Case 2:19-cv-00466-TLN-CKD Document 112 Filed 12/16/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRAKASH NARAYAN,                                   No. 2:19-cv-00466-TLN-CKD PS
12                       Plaintiff,                      ORDER
13           v.                                          (ECF No. 108)
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17

18          Presently before the court is plaintiff’s motion for reconsideration of two of the
19   undersigned’s prior orders. (ECF No. 108.) Defendants have filed an opposition. (ECF
20   No. 109). On the court’s own motion and pursuant to Local Rule 230(g), the matter is taken
21   under submission, and the court now DENIES plaintiff’s motion for the following reasons.
22          Plaintiff’s motion seeks reconsideration of the court’s written order dated September 22,
23   2020 (ECF No. 104) and a minute order issued November 4, 2020 (ECF No. 106). Initially,
24   plaintiff’s motion must be denied because it was deficiently noticed. The caption of plaintiff’s
25   November 23, 2020 motion lists a hearing date of “01/15/2020” (ECF No. 108 at 1), and plaintiff
26   did not serve or file a separate notice of the motion clarifying the date. It was thus unclear to
27   defendants whether plaintiff was noticing a hearing for December 15, 2020 or for January 15,
28
                                                        1
     Case 2:19-cv-00466-TLN-CKD Document 112 Filed 12/16/20 Page 2 of 3


 1   2021. (ECF No 109 at 2.) Neither date would be permissible because December 15, 2020 is not

 2   at least 28 days from the motion’s filing and service, and Friday, January 15, 2021 is not an

 3   available hearing date because the undersigned hears civil motions on Wednesdays.

 4          In addition, plaintiff’s motion does not meet the substantive requirements for obtaining

 5   reconsideration. “A motion for reconsideration should not be granted, absent highly unusual

 6   circumstances, unless the district court is presented with newly discovered evidence, committed

 7   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

 8   raise arguments or present evidence for the first time when they could reasonably have been

 9   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

10   F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations omitted).1 Accordingly,

11   Local Rule 230(j) requires, in relevant part, that in moving for reconsideration, a party must show

12   “what new or different facts or circumstances are claimed to exist which did not exist or were not

13   shown” previously, “what other grounds exist for the motion,” and “why the facts or

14   circumstances were not shown” at the time the substance of the order which is objected to was

15   considered. E.D. Cal. L.R. 230(j).

16          Here, plaintiff has not made the requisite showing of any new or different facts that did

17   not exist before he filed the motion, clear error, or an intervening change in the controlling law.

18   Plaintiff argues that the undersigned’s September 22, 2020 order improperly denied his July and

19   August 2020 motions to change venue because (1) only district judges have jurisdiction to rule on

20   such motions, which he believes the undersigned wrongly interpreted purely as recusal requests,
21   and (2) the order violated “Fed Rule 27 (a) (2)” because the County responded more than 10 days

22   after the motion. (ECF No. 108 at 2.) The undersigned has the authority to rule on pretrial

23   matters—such as motions to change venue—pursuant to 28 U.S.C. § 636(b)(1) and Local

24   Rule 302. And Federal Rule of Civil Procedure 27(a)(2), which pertains to the taking of

25
     1
26     The court retains inherent discretion to modify its nonfinal interlocutory orders at any time
     before entry of final judgment. See City of Los Angeles v. Santa Monica Baykeeper, 254 F.3d
27   882, 885 (9th Cir. 2001). In assessing a motion to modify a nonfinal order, courts look to the
     standards under Federal Rules of Civil Procedure 59(e) and 60(b). Jadwin v. Cty. of Kern,
28   No. 07-CV-0026-OWW-DLB, 2010 WL 1267264, at *9 (E.D. Cal. Mar. 31, 2010).
                                                        2
     Case 2:19-cv-00466-TLN-CKD Document 112 Filed 12/16/20 Page 3 of 3


 1   depositions to perpetuate testimony, has no bearing on the timeliness of the responses to

 2   plaintiff’s motions.

 3           Plaintiff further argues that he is entitled to a change of venue based on a litany of other

 4   events that supposedly violated timing deadlines in the Federal Rules, stretching back to March

 5   2019. (ECF No. 108 at 4-14.) These arguments are based on a fundamental misreading of the

 6   rules, and the court declines to go back over every prior ruling in this case just because plaintiff is

 7   dissatisfied with the results.2 For the same reason, the court also declines to revisit its

 8   November 4, 2020 minute order denying plaintiff’s demand for citations to federal law supporting

 9   virtually every prior conclusion the court has reached in this case.

10           Accordingly, IT IS HEREBY ORDERED that:

11       1. Plaintiff’s motion for reconsideration (ECF No. 108) is DENIED; and

12       2. The hearing purportedly set for January 15, 2020 is VACATED.

13   Dated: December 16, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   19.nara.466

19

20
21

22

23

24

25

26   2
       The court rejects plaintiff’s ongoing utterly unfounded accusations that the undersigned’s
27   handling of this litigation amounts to an “obstruction of justice.” (ECF No. 108 at 8-10.) To the
     extent plaintiff seeks to disqualify the undersigned, the court continues to deny that request for
28   the reasons repeated on many prior occasions. (See ECF Nos. 51, 76, 104 at 2.)
                                                         3
